DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 2, 3, 5 and 6.	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the two or more types of determination units determine the sign or occurrence of two or more types of the unstable operation at a same time”, in lines 21-22.  The examiner finds no support for this limitation in the specification. Therefore, this limitation is considered new matter.
Claim 7 recites the limitation “determining, by two or more detection units, a sign or occurrence of two or more types of the unstable operation at a same time on a basis of the two or more parameters”, in lines 10-12.  The examiner finds no support for this limitation in the specification. Therefore, this limitation is considered new matter.
Claim 8 recites the limitation “a step of determining, by two or more detection units, a sign or occurrence of two or more types of the unstable operation at a same time on a basis of the two or more parameters”, in lines 12-14.  The examiner finds no support for this limitation in the specification. Therefore, this limitation is considered new matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 7, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abrol et al. (Pub. No. US 2018/0283391) (hereinafter Abrol) in view of Heda, JR. et al. (Pub. No US 2016/0025596) (hereinafter Heda).
As per claims 1, 7 and 8, Abrol teaches a detection unit including one or two or more sensors that are disposed in a turbo- machine, are highly time responsive, and observe unsteady fluctuations of the turbo-machine; a computation unit that output signals from the one or two or more sensors every moment, stores time series data for a predetermined period, and calculates in real time a parameter for detecting an unstable operation of the turbo-machine (see paragraphs [0004]-[0005], [00023]-[0024], [0028-[0030] and [0036]-[0037]); and a determination unit that determines a sign or occurrence of the unstable operation on a basis of the parameter for detecting the unstable operation of the turbo-machine (see paragraph [0005], predict an anomaly in the compressor based on the permutation entropy); a control unit that outputs, when the determination unit outputs a determination result of the sign or occurrence of the unstable operation, a signal for changing an operation condition for an operation control apparatus of the turbo-machine and/or a signal for warning of an operation of the turbo-machine (see paragraph [0024], the gas turbine may take control actions to minimize or avoid the anomalies), wherein the computation unit calculates the parameter for detecting the unstable operation by quantitatively evaluating randomness and a recurrence change on a basis of the time series data (see paragraph [0076], the examiner notes that Shannon entropy method uses quantitative evaluation of randomness and recurrence change based on the basis of time series data to determine or predict anomalies in the system), 
Abrol fails to explicitly teach that the detection unit includes two or more types of detection units, the computation unit includes two or more types of computation units, and the determination unit includes two or more types of determination units, wherein the two or more types of computation units calculate two or more types of parameters for detecting the unstable operation.
Heda teaches “those skilled in the art will recognize that more than one sensor can be used, i.e., that multiple redundant sensors 28, 30, 32, and 34 may be used to measure the same operating condition” (see paragraph [0013], examiner considers that pressure sensors, temperature sensors, flame detector sensors to be multiple detection units that may requires respective computation units and determination units). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Heda’s teaching into Abrol’s invention because redundant sensors would reduce the potential that the data being detected is being false-positive. Therefore, more accurate system diagnostics analysis would be performed.
Abrol also fails to explicitly teach that wherein the two or more types of determination units determine the sign or occurrence of two or more types of the unstable operation at a same time.
However; Heda teaches that sensors 28, 30, 32, and 34 may continuously monitor mechanical and/or thermodynamic parameters of gas turbine engine 10 and that pressure sensors, temperature sensors, flame detector sensors, and/or any other device that may be used to sense various operating parameters during operation of gas turbine engine 10 (see paragraph [0013], examiner notes that continuously monitoring of the turbine engine 10 to detect various conditions of the gas turbine 10 includes detecting signs or occurrence of unstable operations/conditions concurrently or in a different points of time during operation of the turbine engine 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Heda’s teaching into Abrol’s invention because indication of potential failure of the turbine engine would be provided. Therefore, more accurate system diagnostics analysis would be performed and actions would be taken to prevent serious damage of the turbine engine.
As per claim 4, Abrol further teaches that the one or two or more sensors are disposed on at least one of a rotating unit, a stationary unit, an inside of a flow channel, or a wall surface in contact with the flow channel in the turbo- machine (see paragraphs [0005] and [0033]).
As per claim 19, Abrol further teaches that the determination unit compares the parameter for detecting the unstable operation with a predetermined threshold and outputs in real time a determination result of a sign or occurrence of the unstable operation (see paragraphs [0050] and [0056]).


5.	Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abrol in view of Heda and further in view of Huo et al. (NPL “Multi-scale Recurrence Quantification Analysis of Heartbeat Interval Series in Healthy vs. Heart Failure Subjects” (hereinafter Huo).
As per claims 9, 13, 15 and 16, the combination of Abrol and Heda teaches the system as stated above except that the computation unit calculates the parameter as a sample entropy that is an index for quantitatively evaluating the randomness of the time series data (emphasis underlined).
Huo teaches index for quantitatively evaluating the randomness of the time series data (i.e. DET) to indicate stronger predictability or stronger randomness (see page 348, col. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huo’s teaching into the combination of Abrol and Heda’s teaching because it would provide more accurate quantitative analysis of the system, and therefore, anomalies in the system would be determined in a more accurate manner.
As per claim 17, Abrol further teaches the time series data is classified into predetermined permutation patterns and the permutation entropy is calculated by applying existence probability of each of the permutation patterns to Shannon's information entropy (see paragraph [0076]).
As per claim 18, the combination of Abrol and Heda teaches the system as stated above.  Abrol further teaches provided that the permutation entropy is denoted by hp, the permutation entropy hp is calculated in accordance with the equation 
    PNG
    media_image1.png
    75
    250
    media_image1.png
    Greyscale
 (see paragraph [0076]).
The combination of Abrol and Heda fails to explicitly teach that the Shannon's information entropy is expressed by the following equation using a discrete probability distribution p of a random variable of an event 

    PNG
    media_image2.png
    76
    250
    media_image2.png
    Greyscale

Huo teaches this feature (see page 348, col. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huo’s teaching into the combination of Abrol and Heda’s teaching because it would provide more accurate quantitative analysis of the system, and therefore, anomalies in the system would be determined in a more accurate manner.
As per claims 10 and 14, the combination of Abrol and Heda teaches the system as stated above. Abrol further teaches determining permutation entropy using several methods (see paragraph [0076]). Huo teaches calculating recurrence entropy using distances between points and the threshold ε (see page 348, col. 1). It would have been an obvious matter of choice to use the appropriate entropy calculation, since such a choice is generally recognized as being within the level of ordinary skill in the art in order to achieve the desired quantitative analysis.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claims 11 and 12, the combination of Abrol and Heda teaches the system as stated above except that the computation unit calculates the parameter as a sample entropy considering a multi-scale property that is an index for performing coarse graining on the time series data and quantitatively evaluating the randomness of the time series data after the coarse graining.
Huo teaches this feature (see page 348, col. 2 through page 349, col. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huo’s teaching into the combination of Abrol and Heda’s teaching because it would provide more accurate quantitative analysis of the system, and therefore, anomalies in the system would be determined in a more accurate manner.
Response to Arguments
6.	Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
	The applicant argues that Abrol fails to teach a detection unit including two or more types of detection units, a computation unit including two or more types of computation units, or a determination unit including two or more types of determination units.
	The examiner notes that claims 1, 7 and 8 are rejected under 35 USC 103 as being obvious over Abrol and Heda, where head teaches pressure sensors, temperature sensors, flame detector sensors which are considered to form multiple detection units that may requires respective computation units and determination units.
	 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857